UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT


                            No. 97-2655



MAYNER J. POPE,

                                              Plaintiff - Appellant,

          versus


BOARD OF SCHOOL COMMISSIONERS FOR BALTIMORE
CITY; JULIUS CHERRY,

                                           Defendants - Appellees.



Appeal from the United States District Court for the District of
Maryland, at Baltimore.    Alexander Harvey II, Senior District
Judge. (CA-93-4119-H)


Submitted:   July 2, 1998                  Decided:   July 16, 1998


Before NIEMEYER and HAMILTON, Circuit Judges, and HALL, Senior
Circuit Judge.


Affirmed by unpublished per curiam opinion.


Mayner J. Pope, Appellant Pro Se. Laurice Deanne Royal, Joanne
Evans-Anderson, OFFICE OF THE CITY SOLICITOR, Baltimore, Maryland,
for Appellees.


Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).
PER CURIAM:

      Mayner J. Pope appeals an order of the district court denying

her   motion   for   reconsideration   pursuant   to   Fed.   R.   Civ.   P.

60(b)(5), (6). Pope asked the district court to reopen a judgment

entered against her in December 1994, which she did not appeal. We

affirm the district court’s order.

      A party seeking relief under Rule 60(b) must show timeliness,

a valid defense, lack of unfair prejudice to the other parties, and

exceptional circumstances. Once she has established these elements,

the party must then establish one of the six parts of 60(b). Dowell

v. State Farm Fire & Cas. Auto. Ins. Co., 993 F.2d 46, 48 (4th Cir.

1993). We review the district court’s decision for abuse of discre-

tion. National Org. for Women v. Operation Rescue, 47 F.3d 667, 669

(4th Cir. 1995). Delay in bringing the motion and failure to appeal

the original judgment are appropriate factors for the district

court to consider. Id. We conclude that the district court’s denial

of the motion is not an abuse of discretion. We dispense with oral

argument because the facts and legal contentions are adequately

presented in the materials before the court and oral argument would

not aid the decisional process.




                                                                   AFFIRMED




                                   2